Broyles, C. J.
1. A ground of a motion for a new trial, complaining that the charge of the court was argumentative, or misleading and confusing to the jury, is too general to be considered, where it fails to allege wherein it was misleading, confusing, or argumentative. Wade v. Eason, 31 Ga. App. 256 (120 S. E. 440); Trammell v. Shirley, 38 Ga. App. 710, 714 (145 S. E. 486).
2. In none of the excerpts from the charge of the court, complained of in the motion for a new trial, did the court express an opinion upon the facts of the case.
3. Under the above-stated rulings the special grounds of the motion for a new trial are without merit.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.